          Case 20-33948 Document 552 Filed in TXSB on 11/17/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number          20-33948 (MI)
          Debtor            In Re:                     Fieldwood Energy LLC, et al.


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             John F. Iaffaldano
                       Firm                             Stroock & Stroock & Lavan LLP
                       Street                           180 Maiden Lane
                 City & Zip Code                        New York, NY 10038-4982
                    Telephone                           212-806-5400
                                                        New York, 5765441
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                             Official Committee of Unsecured Creditors


 Dated: November 17, 2020                 Signed: /s/ John F. Iaffaldano




 COURT USE ONLY: The applicant’s state bar reports their status as:                             .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
